LEWIS, J.
The claim of-the plaintiff for damages for breach of the contract to furnish him employment was established by the evidence. The lease to Armstrong furnished a good consideration for the promise of defendants to employ the plaintiff. The breach of the agreement on the part of the defendants, and the damages sustained, were proven.
The terms of defendants’ guaranty that Armstrong would perform the covenants of the lease are sufficiently broad to cover the payment of the rent up till January 1, 1891, and also any damages which might follow by the failure of Armstrong to leave the premises in as'good condition as they were when taken.
The rent Armstrong paid, but he failed to perform the covenant as to repairs. If the words appended to the guaranty, to wit, “to the amount of five hundred and sixty dollars, or until January the first, 1891,” are to be construed as limiting the defendants’ liability for the payment of rent that should accrue by the 1st of January, 1891, it did not relieve them from their liability to pay damages for the breach of Armstrong’s covenant in regard to repairs. The paroi evidence shows that the defendants agreed to guaranty that Armstrong should perform the last-mentioned covenant; and, if the clause quoted created any ambiguity, it was proper to resort to paroi evidence to relieve the guaranty of such ambiguity. Dodge v. Zimmer, 110 N. Y. 43, 17 N. E. Rep. 399, The report of the referee is sustainéd by the evidence, and we find no reason for a reversal of the judgment.
The judgment appealed from should be affirmed. All concur.